Citation Nr: 1529141	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for headaches has been received.

2.  Service connection for headaches.

3.  Whether new and material evidence to reopen a claim for service connection for bilateral hearing loss has been received.

4.  Service connection for bilateral hearing loss.

5.  Whether new and material evidence to reopen a claim for service connection for low back disability (previously characterized  as lumbar strain) has been received.

6.  Service connection for lumbar spine disability.

7.  Service connection for vertigo, claimed as dizziness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1968 to February 1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO i denied service connection for vertigo, as well as reopened, but denied on the merits, claims for service connection or headaches, bilateral hearing loss and lumbar spine disability (characterized as lumbar degenerative disc disease).  In October 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In his VA Form 9 filed in January 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A hearing was scheduled for February 2014, but the Veteran did not appear.  Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, the Veteran has not shown good cause for not appearing, nor requested rescheduling of the hearing.  Under these circumstances,  his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As regards characterization of the appeal with respect to headaches, bilateral hearing loss and lumbar spine disability, the Board points out that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate each  claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the Veteran's claims has been received-and in view of the Board's favorable disposition of the requests to reopen-the Board has characterized the appeal as to headaches, bilateral hearing loss, and lumbar spine disability as now encompassing the first four matters set forth on the title page.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a May 2014 brief submitted by the Veteran's representative, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision reopening the claims for service connection for headaches, bilateral hearing loss, and low back disability is set forth below.  The claims for those disabilities, on the merits, along with the claim for service connection for vertigo, claimed as dizziness, are addressed in the remand, following the order.  These matters  are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that the issue of entitlement to service connection for a liver condition due to Agent Orange exposure was raised in an October 2013 statement from the Veteran, but has not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014).



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished.

2.  In a June 1975 decision, the RO denied service connection for headaches, hearing loss and low back strain.  Although notified of the denial and of his appellate rights the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.

3.  Evidence associated with the claims file since the June 1975 denial of the claim for headaches, bilateral hearing loss and low back strain includes new evidence that is not cumulative or redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1975 decision in which the RO denied service connection for headaches, hearing loss and low back disability (then characterized as low back strain) is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2014).
 
2.  As pertinent evidence received since the June 1975 denial is new and material, the criteria for reopening the claims for service connection for headaches, for bilateral hearing loss, and for low back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the Veteran's request to reopen the claims for service connection for headaches, hearing loss and a back disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

At the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

By way of history, in its June 1975 rating decision, the AOJ denied the Veteran's claim for service connection for headaches, bilateral hearing loss and a back disability.  Evidence of record at that time included the Veteran's service treatment records, as well as the reports of a VA neuropsychiatric examination, a VA audiology examination, and a VA orthopedic examination, each conducted in April 1975.  The neuropsychiatric examination report indicated that, while the Veteran experienced headaches more frequently than the population at large, his headaches were not indicative of any particular disorder.  The VA audiology examination showed no evidence of hearing loss.  The report of the orthopedic examination showed no evidence of restriction of motion or neurological deficit in the Veteran's spine.  Based on these reports-which essentially indicated that the Veteran did not have any of the claimed disabilities-the AOJ denied the Veteran's claims. 
Although the Veteran was notified of the denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period following notification of the denial, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  As such, the AOJ's June 1975 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claim in November 2010.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the June 1975 decision.  

Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since the June 1975 AOJ decision includes VA treatment records dated from October 2003 to February 2011; private treatment records from the Veteran's chiropractor, dated from July 2005 to April 2007; the report of an April 2011 audiology  examination; the report of a May 2011  VA spine examination; and an October 2013 statement from the Veteran.  

Regarding headaches, the VA treatment records document complaints of headaches in October 2004, January 2005 and April 2007.  The Veteran's 2005 chiropractic treatment records indicate a history of migraine headaches.  VA records also show that in December 2009, the Veteran reported having migraine headaches "on occasion."  As reflected in the  May 2011 VA examination report, the Veteran reported experiencing headaches at least once a week and took hydrocodone for the related discomfort.  
  
Regarding hearing loss, the VA treatment records indicate that the Veteran was diagnosed with a mild to moderate high frequency sensioneural hearing loss, bilaterally, in December 2009.  The April 2011 VA examination report documents testing results establishing current hearing loss disability (see38 C.F.R. § 3.385 (2014)), and a confirmed diagnosis of bilateral sensorineural hearing loss.

Regarding the low back,  the Veteran's post-service VA medical records document treatment for lower back pain on multiple occasions.  In April 2007, he was seen at a VA emergency department with complaints of lower back pain.  At that time, he was advised to continue with physical therapy and to return during business hours for further imaging, to include magnetic resonance imaging (MRI).  In June 2007 he had an MRI, which revealed multilevel degenerative changes, with narrowing.  In a July 2007 VA physical therapy note, the Veteran indicated his pain had been decreasing since April but that he had lifted a 5 gallon bucket of paint and experienced pain.  At that time, the Veteran reported the pain he experienced was of the nature that his wife had to assist him in donning his shoe and sock on his right foot.  He was advised to continue with core strengthening and physical therapy.  A March 2008 physical therapy note indicates that the Veteran did not attend any further physical therapy appointments beyond his initial consultation and was discharged from same. 

In November 2010 the Veteran was seen for a VA health maintenance visit.  At that time, he indicated that he had injured his back when he lifted the paint bucket in 2007 and that his chronic lower back pain had been getting worse over the previous 2 months.  His treating physician ordered an x-ray and MRI and a rehabilitation consult.  She continued the Veteran on pain medication. 

In January 2011, the Veteran was evaluated; at that time,  it was noted that he reported that his back pain began in boot camp.  The examiner indicated chronic lower back pain which was worsening, to include some near fall episodes.  The Veteran was referred to physical therapy for a consultation at that time.  An MRI conducted that month revealed stable multilevel degenerative changes in the lower spine. 

A February 2011 VA physical therapy note shows the Veteran experienced lower back pain that was worsening.  At that time, the Veteran indicated that the condition had been chronic for 30 years, but had been worsening and was increased by the 2007 injury involving the paint bucket.  The physical therapist noted that the Veteran was having increased problems with standing and recommended a physical therapy regimen to combat his lower back pain. 

The Board finds that the above-described evidence provides a basis for reopening the Veteran's claims for service connection for headaches, hearing loss and a back disability.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the June 1975 denial of the claims for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the diagnosis and etiology of the claimed disabilities for which service connection was sought. 

As indicated, medical evidence of record at the time of the prior denials essentially indicated that the Veteran did not have any of the claimed disabilities for which service connection was sought (although, in  denying service connection for headaches and a low back disability, the AOJ found that these conditions pre-existed service and were not aggravated by same).  The evidence added to the file since then shows an increase in the frequency of headaches and evidence of a long-standing back disability, which suggests a current headache current disorder, indicates a current low back disability, and-considered along with the Veteran assertions-suggests a possible nexus between the disorders and service.    Likewise, although hearing loss was previously not shown, the additional medical evidence documents current bilateral hearing loss disability.  Moreover, the Veteran's assertions as to experiencing in-service noise exposure tend to suggest a possible nexus between any current hearing loss disability and service.

While not in any way dispositive, the above-described  newly received evidence, at a minimum, triggers VA's duty to obtain an examination and/or opinion; as such,  the Board finds that such evidence raises a reasonable possibility of substantiating the Veteran's service connection claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for headaches, hearing loss and a back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claims for service connection for headaches, bilateral hearing loss and a low back disability has been received, to this extent only, the appeal is granted. 



REMAND

The Board's review of the claims file reveals that further AOJ action on the reopened claims for service connection for headaches, bilateral hearing loss and a back disability, as well as the claim for service connection for vertigo, is warranted. 

With respect to headaches, the Board notes, initially, that the December 1967 entrance examination and medical history collected at that time are silent for any such problems.  As such,  the Veteran is presumed sound as to a headache disability. 

In this regard, the Board observes that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Also, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b). 

The Veteran's service treatment records document complaints of headaches in May 1972, June 1974 and twice in July 1974.  A July 1974 notation in his service treatment records indicates the Veteran had experienced headaches since childhood and that they had become more severe in the past month.  In two separate visits in July 1974, the Veteran indicated his headaches were worse when he was around fuel and went away when he was no longer around fuel.  The examiner noted the Veteran had been around fuel for the previous 6 years.  The Veteran's July 1974 separation examination indicates also indicates that he had experienced frequent or severe headaches beginning in childhood, a fact noted by the Veteran in his concurrent report of medical history.  

In the report of an April 1975 examination, the VA examiner noted that the Veteran experienced occasional headaches, but that they occurred no more frequent than is found in the population at large and the headaches were not an indication of any particular disorder.  

In the report May 2011 VA examination, the examiner noted the Veteran's headaches were present prior to service, and that the Veteran was treated for same during service.  The Veteran's separation examination was normal.  The examiner noted there was no record of headaches in the Veteran's medical records until 2005, and concluded that Veteran's current headaches were due to a "natural progression and have no relation to" service, nor were they aggravated by service. 

However, the May 2011 VA examiner's findings that the Veteran's headaches pre-existed, but were not aggravated by, service is inadequate to resolve this claim.  The Board reiterates  that, to rebut the presumption of soundness, VA must show, by clear and unmistakable evidence that (1) the disability at issue existed prior to service, and (2) that such pre-existing disability was not aggravated by service.  Id.  Inasmuch as the examiner's findings were not rendered in terms sufficient to employ the  clear and unmistakable evidence standard, and ailed to provide any rationale for his conclusion that the Veteran's pre-existing headache disability was not aggravated during service, the Board finds that the record does not include adequate medical opinion evidence to resolve the claim for service connection for headaches.  Hence, further medical opinion in this regard is warranted.  Notably, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision"). 

Therefore, the AOJ should attempt to obtain an addendum opinion from the physician who conducted the previous examination.  If the May 2011 VA examiner is not available, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate physician..  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

As regards bilateral hearing loss, the Veteran contends that he was exposed to aircraft engine noise, without any protection, while in service and that this exposure has caused his current hearing loss. 

The Veteran underwent audiological testing on multiple occasions while in service.  In December 1967, for purposes of enlistment, his hearing was tested and noted to be within normal limits.  When tested in November 1968, his hearing was normal.  The Veteran's test results from April 1970 show mild hearing loss noted at 6,000 Hz in his left ear.  Test results from May 1970 show mild hearing loss at 6,000 Hz in his right ear.  The July 1974 separation examination report reflects that the Veteran expressly denied having any prior or current hearing loss or ear trouble.  Audiometric testing performed during the separation examination indicates that the Veteran's hearing acuity had returned to within normal limits. 

In April 1975, two months after discharge, the Veteran underwent a VA examination in connection with his claim for service connection for hearing loss.  At that time, the Veteran's hearing was shown to be within normal limits. 

The Veteran underwent VA audiological testing in December 2009.  At that time, he was found to have mild to moderate high frequency hearing loss in both ears.  In addition, in connection with the current claim for service connection, in an April 2011 VA examination, audiometric testing revealed the Veteran had a current diagnosis of bilateral sensorineural hearing loss, to a normal to moderate degree.

The April 2011 VA audiologist  opined that the Veteran's service treatment records document normal hearing upon entering service, with two tests during service showing temporary, high frequency loss, but then thresholds returning to normal.  He noted that a VA audiology examination was performed two months after separation which indicated "excellent hearing" bilaterally.  Therefore, the examiner concluded, because there was no indication of hearing loss at exit from, and two months post-separation from, the Air Force, the Veteran's current hearing loss was not caused by or a result of noise exposure in service. 

The Board points out that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss (38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is casually related to service." 

In rendering his opinion, the examiner did not address the significance, if any, of the threshold shift in the Veteran's hearing while in service.  Thus, the Board finds that the April 2011 VA examiner did not fully consider all pertinent evidence of record in making his determination that the Veteran's hearing loss was not related to in-service noise exposure.

Under these circumstances, the Board finds that the evidence currently of record is inadequate to resolve the reopened claim for service connection, and that further medical opinion-based on full consideration of the Veteran's probable significant in-service noise exposure, the threshold shifts during service and the Veteran's assertions, and supported by complete, clearly stated rationale-is needed.  See.  Barr, supra.

Therefore, the AOJ should attempt to obtain an addendum opinion from the audiologist who conducted the previous examination.  If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate audiologist.  The AOJ should only arrange for the Veteran to undergo a further examination if deemed necessary in the judgment of a competent medical professional. 

As for the claimed lumbar disability. the Veteran asserts that he entered into service with a pre-existing back disability.  His December 1967 Report of Examination, undertaken for purposes of enlistment, notes the existence of a back disability, noted as a "weak back" in the accompanying Report of Medical History.  The Veteran contends that this disability was aggravated by his in-service work repairing aircraft.  In addition, the Veteran contends that he fell from the wing of an airplane in 1969 and further injured his back.

Here, as it was noted that the Veteran had a back disability at service entrance, he is not presumed sound as to his back.   See 38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014). 

In May 2011, the Veteran underwent a VA spine examination in connection with his reopened claim.  At that time, the examiner noted the Veteran's back pain pre-existed service, and that he was treated multiple times during service for the condition.  The examiner noted that the Veteran's record lacked any objective medical data from 1975 to 2005 and that the Veteran injured his back at work in 2007.  The examiner diagnosed lumbar degenerative disc disease with right lower extremity radiculopathy.  On  the question of service connection, the examiner found that it was less likely than not that the Veteran's back disability was related to service and more likely than not that it was related to his profession.  As rationale, the examiner noted the Veteran's routine evaluations in service, as well as the lack of objective evidence of a back disability for 30 years. 

The Board finds the May 2011 VA examiner's opinion to be inadequate.  First, the examiner did not explicitly address whether the Veteran's pre-existing back disability, noted on the December 1967 entrance examination, was aggravated by his military service.  Moreover, the examiner did not clearly consider all relevant evidence in rendering his opinion-particularly, the Veteran's assertions as to the continuity of symptoms since service, as well as his contention that he injured his back when he fell off of an airplane wing in service.  It appears that the examiner relied only upon a lack of back treatment until 2005 as the basis for the negative opinion.  However, the Board notes that in a February 2011 VA treatment note, the Veteran indicated he had experienced lower back pain for the past 30 years.  In addition, in an October 2013 statement, the Veteran indicated that his fall from an airplane wing caused a back injury, an occurrence verified by his service treatment records.  The Board notes that the Veteran is competent to report the nature of his symptoms, including the onset, severity, and frequency of such symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Based on the foregoing, the Board finds that further medical opinion addressing the medical nexus, if any, between any back disability and service, is warranted, to specifically include consideration of the Veteran's statements regarding continuity of symptomatology and his in-service injury.  The AOJ should attempt  to obtain an addendum opinion from the individual who conducted the previous examination.  If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate physician.  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional. 


As for the Veteran's vertigo, the Board points out that,  his December 1967 Report of Medical History for Enlistment, the Veteran checked the box marked "yes" regarding "dizziness or fainting spells"; in the physician's summary, it was written that the Veteran had "occasional dizziness."  The December 1967 Report of Medical Examination for Enlistment indicates, by contrast, that the Veteran was found to be normal on clinical evaluation for neurological concerns and there were no such defects or diagnoses noted. 

As no vertigo was noted on entrance examination, the Veteran is presumed sound as to such.  However, the Veteran's own reported history at the time of his enlistment suggests that a dizziness disorder may have pre-existed service; thus, a question is raised as to whether there is sufficient evidence to rebut the presumption of soundness.  As indicated, to so do requires clear and unmistakable evidence that his vertigo existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In this case, the record shows that the Veteran was diagnosed with vertigo in August 2003.  In the May 2011 opinion, the VA examiner stated that the Veteran's condition began prior to military service, but did not expressly indicate that such was established by clear and unmistakable evidence, or whether there was clear and unmistakable evidence that any preexisting vertigo was not aggravated by military service. 

In short, the record does not include sufficient medical findings to fully resolve the claim for service connection for vertigo in light of the applicable legal authority.  Thus, the Board finds further medical opinion is necessary whether there is clear and unmistakable evidence that vertigo pre-existed the Veteran's service, and, if so, whether there is clear and unmistakable evidence indicating that such disorder was not permanently aggravated by his period of service.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The AOJ should, if possible, obtain an addendum opinion from the individual who conducted the previous examination.  If the prior examiner is not available, the AOJ should obtain an opinion, based on a review of the claims file, from another appropriate physician (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s)-in particular, the reopened claims.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  the notice(s) of examination(s)-sent to him by the pertinent VA medical facility

Prior to obtaining further medical information in connection with these claims, to ensure that all due process requirements are met, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include any VA medical records..

The claims file also indicates  that there may be relevant Social Security Administration (SSA) records that have not been obtained and associated with the claims file.  In a January 2011 VA treatment note, the Veteran indicated he was applying for SSA disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the AOJ should obtain and associate with the claims file a copy of any SSA determination made concerning claims filed by the Veteran, as well as copies of all medical records underlying that determination.  Such records should be obtained following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on  appeal (particularly as regards any private (non-VA) records), explaining that he has  a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) ((clarifying  that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Undertake appropriate action to obtain any outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from the Social Security Administration a copy of any determination made on claims filed by the Veteran for disability benefits, as well as copies of all medical records underlying such a determination. In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159. All records/ responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion as to the etiology of the Veteran's headaches from the VA physician who examined him May 2011.

If the May 2011 examiner is no longer available,  document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician  based on review of the claims file (if possible).  The need for further examination of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran has a currently headache disability, and, if so, what type.

Then, the examiner should render opinion as to whether the Veteran's  headache disability clearly and unmistakably existed prior to service entrance, and, if so, whether any such disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service. 

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disability.

If there is no clear and unmistakable evidence of a preexisting disability, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical evidence and lay assertions, to include any actual or implied assertions describing the existence of headaches from service to the present time. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion with respect to the etiology of bilateral hearing loss from the VA audiologist who evaluated the Veteran in April 2011.

If the April 2011 audiologist is no longer available,  document that fact in the claims file, and arrange to obtain a medical opinion from another audiologist or appropriate physician based on review of the claims file (if possible).  The need for evaluation of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to the Veteran's current bilateral hearing loss, the audiologist should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to in-service injury or disease-to specifically include alleged in-service noise exposure.  

In rendering the requested opinion, the audiologist must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include competent assertions as to in-service noise exposure and as to onset and continuity of symptoms.  The examiner must also discuss the significance (if any) of the threshold shifts in the Veteran's hearing, noted in April and May 1970. 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached. 

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion with respect to the etiology of low back disability from the VA physician who examined the Veteran in May  2011.

If the May 2011 audiologist is no longer available, If document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician based on review of the claims file (if possible).  The need for further examination of the Veteran is left to the discretion of the clinician designated to provide the addendum opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should clearly identify all current low back disability(ies). 

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, based on sound medical principles, as to whether the disability clearly and unmistakably existed prior to the Veteran's entry into active service, and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing back disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disability.

For each back disability determined not to have clearly and unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during or was otherwise incurred during service.

In providing the requested opinions, the examiner must consider and address all medical and other objective evidence, as well as all lay assertions-to include as regards a  fall from an airplane wing, and competent assertions as to onset and continuity . 

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion addressing the etiology of the Veteran's Vertigo from the VA physician who examined May 2011.

If the May 2011 examiner is no longer available,  document that fact in the claims file, and arrange to obtain a medical opinion from another appropriate physician based on review of the claims file (if possible).  The need for further examination of the Veteran is left to the discretion of the clinician designated to provide the opinion.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The examiner should provide an opinion, consistent with sound medical principles, as to whether the Veteran's vertigo clearly and unmistakably existed prior to service entrance, and, if so, whether the disability was clearly and unmistakably not aggravated (i.e., permanently worsened beyond the natural progression) during or as a result of service.  In rendering this opinion, the examiner should consider and discuss the notations of dizziness reported on the Veteran's December 1967 Report of Medical History for Enlistment. 

If there is no clear and unmistakable evidence of preexisting vertigo, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that the disability was incurred during service.

In rendering the requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence (to include evidence submitted by the Veteran) and all lay assertions.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably,  the notice(s) of examination(s)-sent to him by the pertinent VA medical facility.

10.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

11.  After completing the requested actions, and any additional development and/or notification action deemed warranted, adjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened claim(s)s for service connection, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim for service connection,  on the merits, in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

12.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


